Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 1, 9, and 17 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 101:
processing at least one statement indication of the conversation to determine at least one statement that is a candidate highlight of the conversation;
applying linguistic filtering rules to the candidate highlight to determine the candidate highlight is an actual highlight; and 
 generating an augmented highlight that includes at least a sentence in which the actual highlight occurs and at least one sentence occurring in the conversation directly before or after the sentence in which the actual highlight occurs; 
generating the conversation summary including providing the augmented highlight as at least a portion of the conversation summary. 

Step 1: IS THE CLAIM DIRECTED TO A PROCESS, MACHINE, MANUFACTURE OR COMPOSITION OF MATTER?
YES

Step 2A: IS THE CLAIM DIRECTED TO A LAW OF NATURE, A NATURAL PHENOMENON, OR AN ABSTRACT IDEA?
YES
Step 2B: DOES THE CLAIM RECITE ADDITIONAL ELEMENTS THAT AMOUNT TO SIGNIFICANTLY MORE THAN THE JUDICIAL EXCEPTION?
NO
The claims amount to two or more users engaging in conversation, where at least one user identifies a key phrase utilizing grammatical and semantic analysis, the user proceeds to write down the summary of the key phrase including surrounding context of other text. Such an action is common in general reading/conversation in order to understand the context in which something was spoken.

• Collecting, displaying, and manipulating data (Int. Ventures v. Cap One Financial)
• Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group; West View†)

To help in amending the claims and for analysis purposes, in example claims 3 and 4 below, the difference between eligible and ineligible illustrates a significant process which is tied to hardware that is not generally recited in the art.  In this case general changing of font size in claim 3 versus a significant step of conditionally changing font size tied to hardware.
See example below to amend to overcome 101 rejection:

Regarding independent claim examples:
For instance in the example claims 3 and 4 below:
Ineligible
3. A computer‐implemented method of resizing textual information within a window displayed in a graphical user interface, the method comprising: 
(not significant) generating first data for describing the area of a first graphical element; 
(not significant) generating second data for describing the area of a second graphical element containing textual information; 
(not significant) calculating, by the computer, a scaling factor for the textual information which is proportional to the difference between the first data and second data. 
The claim recites that the step of calculating a scaling factor is performed by “the computer” (referencing the computer recited in the preamble). Such a limitation gives “life, meaning and vitality” to the preamble and, therefore, the preamble is construed to further limit the claim. (See MPEP 2111.02.)
However, the mere recitation of “computer‐implemented” is akin to adding the words “apply it” in conjunction with the abstract idea. Such a limitation is not enough to qualify as significantly more. With regards to the graphical user interface limitation, the courts have found that simply limiting the use of the abstract idea to a particular technological environment is not significantly more. (See, e.g., Flook.)

Whereas in similar claim 4:
Eligible
4. A computer‐implemented method for dynamically relocating textual information within an underlying window displayed in a graphical user interface, the method comprising: 
displaying a first window containing textual information in a first format within a graphical user interface on a computer screen; 
displaying a second window within the graphical user interface; 
constantly monitoring the boundaries of the first window and the second window to detect an overlap condition where the second window overlaps the first window such that the textual information in the first window is obscured from a user’s view; 
determining the textual information would not be completely viewable if relocated to an unobstructed portion of the first window; 
calculating a first measure of the area of the first window and a second measure of the area of the unobstructed portion of the first window; 
calculating a scaling factor which is proportional to the difference between the first measure and the second measure; 
scaling the textual information based upon the scaling factor; 
(significant step) automatically relocating the scaled textual information, by a processor, to the unobscured portion of the first window in a second format during an overlap condition so that the entire scaled textual information is viewable on the computer screen by the user; 
(significant step) automatically returning the relocated scaled textual information, by the processor, to the first format within the first window when the overlap condition no longer exists.
These limitations are not merely attempting to limit the mathematical algorithm to a particular technological environment. Instead, these claim limitations recite a specific application of the mathematical algorithm that improves the functioning of the basic display function of the computer itself. As discussed above, the scaling and relocating the textual information in overlapping windows improves the ability of the computer to display information and interact with the user.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalns; Edgar A. et al. US 20150149177 A1 (hereinafter Kalns) in view of US 20090089417 A1 Giffin; David Lee et al. (hereinafter Giffin).
Re claims 1, 9, and 17, Kalns teaches
1. A method of processing a conversation to generate a conversation summary including highlights of the conversation, comprising: 
processing at least one statement indication of the conversation to determine at least one statement that is a candidate highlight of the conversation; (highlighting key take-aways in summary, automatically generated with learning and rules for processing language, triggered by key elements, tokens/words, for instance a to-do summary contains verbal and noun elements spotlighted 0024 0036 0037 0055 0065-0069 0075 with fig. 5 and fig. 6)
applying linguistic filtering rules to the candidate highlight to determine the candidate highlight is an actual highlight; and (rules applied, highlighting key take-aways in summary, automatically generated with learning and rules for processing language, triggered by key elements, tokens/words, for instance a to-do summary contains verbal and noun elements spotlighted 0024 0036 0037 0055 0065-0069 0075 with fig. 5 and fig. 6)
However, Kalns fails to teach augmented highlights as part of a summary, specifically:
 generating an augmented highlight that includes at least a sentence in which the actual highlight occurs and at least one sentence occurring in the conversation directly before or after the sentence in which the actual highlight occurs; (Grffin 0036 and fig. 3 highlight + surrounding sentences as part of excerpt intentionally for context)
generating the conversation summary including providing the augmented highlight as at least a portion of the conversation summary. (Grffin 0036 and fig. 3 (and fig. 4 alternatively) summary shown derived from highlight + surrounding sentences as part of excerpt intentionally for context)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kalns to incorporate the above claim limitations as taught by Giffin to allow for excerpt extraction in conversation when a keyword is found thereby providing additional context for a user to understand the full scope of the excerpt, thereby improving the summarization of Kalns to include excerpts for content extraction and context given where summarization occurs, which increases user understanding and clarity.

Re claims 3 and 11, Kalns teaches
3. The method of claim 2, wherein: processing the at least one statement indication and the actual highlight to generate the augmented highlight includes determining that the at least one statement occurring in the conversation directly before or after the actual highlight is likely to be characterized by a topic that is a same topic with which the actual highlight is characterized. (other related words prior to highlight, highlighting key take-aways in summary, automatically generated with learning and rules for processing language, triggered by key elements, tokens/words, for instance a to-do summary contains verbal and noun elements spotlighted 0024 0036 0037 0055 0065-0069 0075 with fig. 5 and fig. 6)

Re claims 4 and 12, Kalns teaches
4. The method of claim 1, wherein processing the at least one statement indication of the conversation includes matching the at least one statement indication to one of a plurality of trigger phrases to determine a statement that is the candidate highlight. (triggered by key elements, highlighting key take-aways in summary, automatically generated with learning and rules for processing language, triggered by key elements, tokens/words, for instance a to-do summary contains verbal and noun elements spotlighted 0024 0036 0037 0055 0065-0069 0075 with fig. 5 and fig. 6)

Re claims 5, 13, and 18, Kalns teaches
5. The method of claim 4, wherein the matching is in an unsupervised manner. (automatically generated with learning and rules for processing language, highlighting key take-aways in summary, automatically generated with learning and rules for processing language, triggered by key elements, tokens/words, for instance a to-do summary contains verbal and noun elements spotlighted 0024 0036 0037 0055 0065-0069 0075 with fig. 5 and fig. 6)

Re claims 6, 14, and 19, Kalns teaches
6. The method of claim 1, wherein applying the linguistic filtering rules to the candidate highlight includes applying the linguistic filtering rules to tokens of a sentence that includes the candidate highlight. (highlighting key take-aways in summary, automatically generated with learning and rules for processing language, triggered by key elements, tokens/words, for instance a to-do summary contains verbal and noun elements spotlighted 0024 0036 0037 0055 0065-0069 0075 with fig. 5 and fig. 6)

Re claims 7, 15, and 20, Kalns teaches
7. The method of claim 6, wherein applying the linguistic filtering rules includes determining that the tokens of the sentence that includes the candidate highlight meet at least one predetermined condition. (highlighting key take-aways in summary, automatically generated with learning and rules for processing language, triggered by key elements, tokens/words, for instance a to-do summary contains verbal and noun elements spotlighted 0024 0036 0037 0055 0065-0069 0075 with fig. 5 and fig. 6)

Re claims 8 and 16, Kalns teaches
8. The method of claim 7, wherein the predetermined condition is at least one of: 
the sentence that includes the candidate highlight includes at least a noun and a verb; (highlighting key take-aways in summary, automatically generated with learning and rules for processing language, triggered by key elements, tokens/words, for instance a to-do summary contains verbal and noun elements spotlighted 0024 0036 0037 0055 0065-0069 0075 with fig. 5 and fig. 6)
the sentence that includes the candidate highlight includes at least a modal and a verb; or 
the sentence that includes the candidate highlight includes at least a modal and a past tense verb.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20210037353 A1	Locascio et al.
Feature key elements in conversation


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov